Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 2 are amended. Claims 5-10 are canceled. Claims 11-14 are added. Applicant’s amendments overcome the rejection made under 35 U.S.C. 102 previously set forth in the Non-Final Office Action mailed 03/16/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-4 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 

The claims are broadly drawn to a method of treating cancer comprising administering an anti-SIRP alpha antibody. 
The specification teaches that SIRPa is expressed on monocytes, most subpopulations of tissue macrophages, granulocytes, subsets of dendritic cells (DCs) in tissues, some bone marrow progenitor cells , and to varying levels on neurons; and engagement of SIRPa by CD47 provides a downregulatory signal that inhibits host cell phagocytosis (Page 5,  Ln. 30- 36). Thus, artisans would be motivated to use an anti-SIRP alpha compound that disrupts the CD47-SIRP alpha interaction to treat cancer. 30





An anti-SIRP alpha compound is defined as a compound that specifically binds to the extracellular domain of SIRP alpha, or a nucleic acid encoding such a compound, as well as a compound able to inhibit the expression of the SIRP alpha protein. Such a compound is further able to inhibit the polarization of anti-inflammatory M2-type macrophages and/or favor pro-inflammatory M1-type macrophages (Page 13, Ln. 9 – 13). As presently written, any anti-SIRP alpha antibody is capable of influencing macrophage polarization in the manner stated above. However, the specification fails to disclose any structural feature for the genus of antibodies having the functional property of binding to SIRP alpha and inhibiting M2 macrophage polarization and/or favoring M1 macrophages commensurate in scope of the claims. 
There is data provided in the specification for at least four different anti-SIRP alpha antibodies – clones p84, SE7C9, SIPR29, and ED9 – and their role in influencing macrophage polarization to the M1 phenotype: p84 clone prevented acquisition of the M2 macrophage 
While the antibodies of the claimed invention are intended to bind to SIRP alpha, artisans would not be able to envision the complete structure of an antibody based on the recited antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480.10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 39-44, and 49-60 of copending Application No. 15/518, 803 in view of Johnson et al, (WO 2015/048312 Al, of record), hereinafter Johnson. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application teaches a method of treating a solid cancer in a subject wherein an immune suppression occurs comprising administering a monoclonal antibody or antigen-binding fragment thereof that specifically binds to the extracellular domain of SIRP alpha and blocks the interaction between SIRP-alpha and CD47 (Claim 34), wherein the solid cancer is a 
The co-pending application does not specifically teach that that immunotherapeutic is an immune checkpoint blocker or activator, including anti-PD1, anti-PDL1, anti-CTLA4, or anti-CD127. 
However, Johnson teaches methods of treating cancer using combination immunotherapy comprising an inhibitor PD-1 or PD-L1 and an inhibitor of an immune checkpoint regulator for a synergistic therapeutic effect (see entire document, in particular, Abstract, Summary of Invention, and Claims), wherein the inhibitor is an antibody that may be further conjugated to a cytotoxic agent (e.g. a chemotherapeutic agent, biologic agent, toxin, or radioactive isotope) (Page 3, Ln. 15-18) and the immune checkpoint regulator includes SIRP-alpha (Page 19, Ln. 1- 9). 
It would have been obvious to one of ordinary skill in the art to add a second therapeutic agent such as the immune checkpoint inhibitor of PD-1 in the method of treating cancers with an anti-SIRP-alpha antibody disclosed by the co-pending application. One of ordinary skill in the art would have been motivated to make such a modification in order to achieve synergistic therapeutic benefit in the anti-cancer treatment. Therefore, one of ordinary skill in the art would expect that a second therapeutic agent such as an immune checkpoint inhibitor, for example anti-PD-1, in addition to the anti-SIRP-alpha antibody can be used to more effectively treat cancer in a subject. 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 39-44, and 49-60 of copending Application No. 15/518, 803 as applied to claims 1 – 3 and 11-13 above, in view of  van der Berg (WO 2009/131453 Al, of record). 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application have been discussed above and differ from the instantly claimed invention in that a method of treating cancer in a subject having a SIRP-alpha negative tumor is not taught. 
However, van der Berg teaches that CD47 is present on the surface of essentially all cells within the body of the host including cancer cells, whereas SIRP alpha is specifically expressed on immune cells, in particular on macrophages and granulocytes (Para. 4 spanning pages 3 – 4). Further, the interactions between CD47-SIRP-alpha on tumor cells and macrophage effector cells, respectively, were shown to negatively regulate ADCC in vitro (Example 1). 
It would have been obvious to one of ordinary skill in the art to use anti-SIRP alpha antibodies to a treat SIRP alpha negative tumor. One of ordinary skill in the art would have been motivated to do so because van der Berg demonstrates that that the effects of an anti-SIRP alpha antibody are directed towards macrophages, not tumor cells.  Specifically, the anti-SIRP alpha antibody stimulates macrophage phagocytosis of colon carcinoma cells (van der Berg, Example 1). Therefore, one of ordinary skill in the art would expect that an anti-SIRP alpha antibody can be used to effectively treat a patient that presents with a SIRP alpha negative tumor.

Claims 1-3 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 10, 12, 16, 17, 19, 21, and 23-28 of copending 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a method of treating or preventing disease comprising administering to a subject a therapeutic amount of an anti-human SIRP alpha antibody and at least one second therapeutic agent selected from the group consisting of chemotherapeutic agents, radiotherapy agents, immunotherapeutic agents, cell therapy agents, antibiotics, and probiotics (Claims 1, 8, 16), wherein the disease is a cancer, cancer metastasis, in particular breast cancer metastasis, or melanoma (Claim 5). 
The co-pending application does not specifically teach that that immunotherapeutic is an immune checkpoint blocker or activator, including anti-PD1, anti-PDL1, anti-CTLA4, or anti-CD127. 
However, Johnson teaches methods of treating cancer using combination immunotherapy comprising an inhibitor PD-1 or PD-L1 and an inhibitor of an immune checkpoint regulator for a synergistic therapeutic effect (see entire document, in particular, Abstract, Summary of Invention, and Claims), wherein the inhibitor is an antibody that may be further conjugated to a cytotoxic agent (e.g. a chemotherapeutic agent, biologic agent, toxin, or radioactive isotope) (Page 3, Ln. 15-18) and the immune checkpoint regulator includes SIRP-alpha (Page 19, Ln. 1- 9). 
It would have been obvious to one of ordinary skill in the art to add a second therapeutic agent such as the immune checkpoint inhibitor of PD-1 in the method of treating cancers with an anti-SIRP-alpha antibody disclosed by the co-pending application. One of ordinary skill in the art would have been motivated to make such a modification in order to achieve synergistic therapeutic 

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 10, 12, 16, 17, 19, 21, and 23-28 of copending Application No. 16/979,627, as applied to claims 1 -3 and 11-13 above, and in view of van der Berg (WO 2009/131453 Al, of record). 
This is a provisional nonstatutory double patenting rejection.
The teachings of the co-pending application have been discussed above and differ from the instantly claimed invention in that a method of treating cancer in a subject having a SIRP-alpha negative tumor is not taught. 
However, van der Berg teaches that CD47 is present on the surface of essentially all cells within the body of the host including cancer cells, whereas SIRP alpha is specifically expressed on immune cells, in particular on macrophages and granulocytes (Para. 4 spanning pages 3 – 4). Further, the interactions between CD47-SIRP-alpha on tumor cells and macrophage effector cells, respectively, were shown to negatively regulate ADCC in vitro (Example 1). 
It would have been obvious to one of ordinary skill in the art to use anti-SIRP alpha antibodies to a treat SIRP alpha negative tumor. One of ordinary skill in the art would have been motivated to do so because van der Berg demonstrates that that the effects of an anti-SIRP alpha antibody are directed towards macrophages, not tumor cells.  Specifically, the anti-SIRP alpha antibody stimulates macrophage phagocytosis of colon carcinoma cells (van der Berg, Example 

Claims 1-3 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 – 48 and 55 - 63 of copending Application No. 16/093,062.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are either anticipated by or are obvious variants of the issued claims.
The co-pending application teaches a method for the prevention or treatment of a disease comprising administering to a patient/subject in need thereof an effective amount of a pharmaceutical composition comprising an anti-SIRP alpha antibody, wherein the disease is cancer (Claims 28, 42, 45, 55, 61, 63). The co-pending application further teaches a pharmaceutical composition comprising the SIRPa antibody of claim 28 and at least one second therapeutic agent selected from the group consisting of a chemotherapeutic agent, radiotherapy agent, immunotherapeutic agent, cell therapy agent, antibiotic, and probiotic (Claims 42 and 43), wherein the immunotherapeutic agent is an immune checkpoint blocker or activator, including anti-PDL1, anti-PD1, anti-CD137, and anti-CTLA4 (Claim 44). It would have been obvious for artisans to combine specific limitations recited in the co-pending claims to arrive at the different embodiment of the claimed invention when limitations are useful for the same purpose, namely a method of treating cancer comprising an anti-SIRPa antibody and an immune checkpoint inhibitor/activator. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Thus, the co-pending applications meets the limitations of instant claims 1-3 and 11-14

Claims 3 and 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 – 48 and 55 - 63 of copending Application No. 16/093,062, as applied to claims 1 – 2 and 11-14 above, and in view of van der Berg (WO 2009/131453 Al, of record). 
This is a provisional nonstatutory double patenting rejection.
The co-pending application does not specifically teach that that the anti-SIRP alpha compounds are administered to a subject having a one of the cancer types recited in claim 3 nor that the subject presents with a SIRP-alpha negative tumor. 
However, van der Berg discloses agents capable of inhibiting CD47-SIRPα interaction in order to reduce suppression of the cytolytic and/or phagocytic response of immune effector cells when administered for the treatment of various cancers, such as non-Hodgkin's lymphoma, breast cancer, chronic, lymphocytic leukaemia, or colorectal cancer, wherein said agent is an anti-SIRP-alpha antibody (see entire document, including Background, Examples, and Claims, in particular, preferred agents disclosed on Pages 7 – 8 and exemplary diseases on Page 10). Given that CD47 is present on the surface of essentially all cells within the body of the host including cancer cells, whereas SIRP alpha is specifically expressed on immune cells, in particular on macrophages and granulocytes (Para. 4 spanning pages 3 – 4), the effects of an anti-SIRP alpha antibody are directed towards macrophages, not tumor cells. Specifically, in the presence of anti-SIRP-alpha antibody ED9 and its Fab’ fragments, rat CC531 colon carcinoma cells are readily phagocytosed by macrophage effector cells in vitro (Example 1).  Further, the interactions between CD47-SIRP-alpha on tumor cells and macrophage effector cells, respectively, were shown to negatively regulate ADCC in vitro (Example 1). Thus, the anti-SIRPa antibody disclosed by the co-pending applicant can be used to treat a SIRPa-negative tumor in a patient. 


Claims 1 – 4 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-14, 16-19, and 21 -24 of copending Application No. 16/754,285 in view of van der Berg (WO 2009/131453 Al, of record) and  Johnson et al, (WO 2015/048312 Al, of record), hereinafter Johnson. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The co-pending application recites a method of treating a patient having cancer comprising administering an anti-human SIRPa antibody linked to an immunotherapeutic agent (co-pending claim 17). 
The co-pending application does not specifically teach that that the anti-SIRP alpha compounds are administered to a subject having a one of the cancer types recited in claim 3 nor that the subject presents with a SIRP-alpha negative tumor. Further, the co-pending application does not specifically teach that that immunotherapeutic is an immune checkpoint blocker or activator, including anti-PD1, anti-PDL1, anti-CTLA4, or anti-CD127. 

Johnson further teaches methods of treating cancer using combination immunotherapy comprising an inhibitor PD-1 or PD-L1 and an inhibitor of an immune checkpoint regulator for a synergistic therapeutic effect (see entire document, in particular, Abstract, Summary of Invention, and Claims), wherein the inhibitor is an antibody that may be further conjugated to a cytotoxic agent (e.g. a chemotherapeutic agent, biologic agent, toxin, or radioactive isotope) (Page 3, Ln. 15-18) and the immune checkpoint regulator includes SIRP-alpha (Page 19, Ln. 1- 9).
It would have been obvious to one of ordinary skill in the art to use anti-SIRP alpha antibodies to a treat SIRP alpha negative tumor. One of ordinary skill in the art would ordinary 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over van der Berg (WO 2009/131453 Al, of record) in view of Johnson et al, (WO 2015/048312 Al, of record), hereinafter Johnson. 
Van der Berg discloses agents capable of inhibiting CD47-SIRPα interaction in order to reduce suppression of the cytolytic and/or phagocytic response of immune effector cells when administered for the treatment of various cancers, such as non-Hodgkin's lymphoma, breast cancer, chronic, lymphocytic leukaemia, or colorectal cancer, wherein said agent is an anti-SIRP-alpha antibody (see entire document, including Background, Examples, and Claims, in particular, preferred agents disclosed on Pages 7 – 8 and exemplary diseases on Page 10). Given that CD47 is present on the surface of essentially all cells within the body of the host including cancer cells, whereas SIRP alpha is specifically expressed on immune cells, in particular on macrophages and granulocytes (Para. 4 spanning pages 3 – 4), the effects of an anti-SIRP alpha antibody are directed towards macrophages, not tumor cells. Specifically, in the presence of anti-SIRP-alpha antibody ED9 and its Fab’ fragments, rat CC531 colon carcinoma cells are readily phagocytosed by macrophage effector cells in vitro (Example 1).  Further, the interactions between CD47-SIRP-alpha on tumor cells and macrophage effector cells, respectively, were shown to negatively regulate ADCC in vitro (Example 1). Thus, the anti-SIRPa antibody disclosed by Berg is capable of treating a SIRPa-negative tumor in a patient. 
Van der berg does not teach the addition of a second therapeutic agent in the treatment of cancers with the anti-SIRP-alpha antibody. 
However, Johnson teaches methods of treating cancer using combination immunotherapy comprising an inhibitor PD-1 or PD-L1 and an inhibitor of an immune checkpoint regulator for a synergistic therapeutic effect (see entire document, in particular, Abstract, Summary of Invention, 
It would have been obvious to one of ordinary skill in the art to add a second therapeutic agent such as the immune checkpoint inhibitor of PD-1 in the method of treating cancers with an anti-SIRP-alpha antibody disclosed by van der Berg. One of ordinary skill in the art would have been motivated to make such a modification in order to achieve synergistic therapeutic benefit in the anti-cancer treatment. Therefore, one of ordinary skill in the art would expect that a second therapeutic agent such as an immune checkpoint inhibitor, for example anti-PD-1, in addition to the anti-SIRP-alpha antibody can be used to more effectively treat cancer in a subject. 

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. With respect to the rejection made under 35 U.S.C. 112 (a) written description, Applicant argues that the claimed genus of anti-SIRPa antibodies do not bind to a newly characterized antigen and were known and readily available in the art. As stated earlier, an anti-SIRP alpha compound is defined in the instant specification as a compound that specifically binds to the extracellular domain of SIRP alpha, or a nucleic acid encoding such a compound, as well as a compound able to inhibit the expression of the SIRP alpha protein. Such a compound is further able to inhibit the polarization of anti-inflammatory M2-type macrophages and/or favor pro-inflammatory M1-type macrophages (Page 13, Ln. 9 – 13). As presently written, any anti-SIRP alpha antibody is capable of influencing macrophage polarization in the manner stated above. However, the specification fails to disclose any structural feature for the genus of antibodies having . 
With respect to double patenting rejections, Applicant argues that the rejections made over co-pending applications 15/518, 803, 16/979,627, and 16/093,062 fail to address the feature “wherein the cancer is not SIRPa-positive acute myeloid leukemia.” As stated above, co-pending application 15/518, 803 recites that the cancer is a solid cancer such as hepatocellular carcinoma or melanoma, and co-pending application 16/979,627 recites that the cancer is breast cancer or melanoma.  While co-pending application 16/093,062 does not specify the cancer type, van der Berg discloses anti-SIRPa antibodies that can be used to treat various cancer types and provides a specific example with colon carcinoma cells. The solid tumors mentioned above (e.g. breast cancer, melanoma, hepatocellular carcinoma) are not SIRPa-positive acute myeloid leukemia; thus, contrary to Applicant’s assertion, the double patenting rejections do meet this limitation. 
With respect to the rejection made under 35 U.S.C. 103 over van der Berg in view of Johnson, Applicant argues that Johnson teaches the combination of PD-1 or PD-L1 specifically with TIM-3, LAG-3, or CTLA4 and that substitution of an anti-SIRP-alpha antibody into the combination would not be obvious. As stated earlier, Johnson teaches methods of treating cancer using combination immunotherapy comprising an inhibitor PD-1 or PD-L1 and an inhibitor of an prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  It should also be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, the courts have stated "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Applicant further argues that there is no reasonable expectation of success suggested by Johnson et al that the combination of an anti-PD1/PDL1 antibody and anti-SIRPa antibody can effectively treat cancer in a subject. As stated above, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06). This same logic applies to methods as well as products. Since an anti-PD1/PD-L1 antibody alone or anti-SIRPa antibody alone is effective at treating cancer, then .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644